Exhibit 10.13

 

DESTINATION XL GROUP, INC.

 

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

 

Pursuant to a vote taken of the Directors of Destination XL Group, Inc. at a
meeting held on February 2, 2017, the Second Amended and Restated Non-Employee
Director Compensation Plan (the “Plan”) dated as of December 8, 2014; amended as
of November 5, 2015; and amended as of January 31, 2016 is hereby amended
effective February 2, 2017 (the “Third Amendment”).  Capitalized terms used
herein and not defined shall have the same meaning herein as in the Plan.

 

 

1.

Amendments to Plan.

 

Section 2.  Definitions of the Plan shall be updated to include the following
definition:

 

(r) “Lead Director” means an independent director whose responsibilities shall
include the following and any other responsibilities determined by the Board:
(i) presiding at all meetings of the Board at which the Chairman is not present,
including executive sessions of the independent directors; (ii) serving as
liaison between the Chairman and the independent directors; (iii) reviewing and
approving materials to be sent to the Board; (iv) approving the meeting agendas
for the Board; (v) approving meeting schedules to assure that there is
sufficient time for discussion of all agenda items; (vi) having the authority to
call meetings of the independent directors; and (vii) if requested by major
shareholders, ensuring that he or she is available for consultation and direct
communication.  If the Chairman of the Board is an independent director, then
the foregoing responsibilities will be handled by the Chairman.

Subsection (i) of Section 3. Compensation; Irrevocable Election; Valuation of
the Plan shall be updated to include the following language:

 

(i)  to the Lead Director, a fee equal to $4,500.00 per fiscal quarter (paid
only to the Participant serving in such position as of the Grant Date in the
fiscal quarter for which the fee is payable).

 

 

 